Pasek v Catholic Health Sys., Inc. (2018 NY Slip Op 04245)





Pasek v Catholic Health Sys., Inc.


2018 NY Slip Op 04245


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


789 CA 17-02088

[*1]JULIE E. PASEK, INDIVIDUALLY AND AS POWER OF ATTORNEY FOR JAMES G. PASEK, PLAINTIFF-RESPONDENT,
vCATHOLIC HEALTH SYSTEM, INC., ET AL., DEFENDANTS, GREGORY . TOBIAS, M.D. AND GEORGE R. BANCROFT, M.D., DEFENDANTS-APPELLANTS. 


ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (J. MARK GRUBER OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
BROWN CHIARI LLP, BUFFALO (ANGELO S. GAMBINO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered February 24, 2017. The order denied the motion of defendants Gregory V. Tobias, M.D., and George R. Bancroft, M.D., to dismiss the complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court